Citation Nr: 1141277	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-24 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from June 1978 to September 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Approximately one week later in the same month, the RO in Indianapolis, Indiana notified the Veteran of that determination.  Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Indianapolis, Indiana.  

The Board notes that the Veteran has made several comments about having hypertension in service.  His service treatment records (STRs) show that, from October 1993 through April 1994, the Veteran had multiple blood pressure readings in which the diastolic pressure was 90 or higher.  A treatment note dated February 22, 1994, demonstrates the Veteran was found to have borderline hypertension.  Current medical evidence establishes that the Veteran has a diagnosis of hypertension, which has been treated with medication.  Consequently, the Board finds that the record raises the issue of entitlement to service connection for hypertension.  The RO, however, has not adjudicated this issue.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for adjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a heart disorder that he believes had its onset in service.  He contends that he was treated for complaints of chest pain and told by a cardiologist in service that he had suffered a heart attack at some point but he did not know when.  He states that he suffered a second heart attack in November 2003.
The Board notes that, although the STRs show treatment for complaints of chest pain, it was determined that his chest pain was most likely either musculoskeletal in nature or a result of gastroesophageal reflux.  The STRs do show that the Veteran was admitted with complaints of chest pain and underwent cardiac workup in December of 1990.  A stress treadmill test was essentially normal except for complaints of chest pain in stage three that resolved immediately in recovery.  The diagnosis of was atypical chest pain.  It was recommended that the Veteran be discharged with oral nitroglycerin and follow up on an outpatient basis with a stress Thallium test.  The report of a stress Thallium test conducted in January 1991 indicates that no abnormalities of the heart were found.  The Veteran was placed on Zantac and after three weeks reported that his symptoms were completely resolved.

Post service medical records show that, in November 2003, the Veteran suffered a myocardial infarction and underwent cardiac catheterization with stent placement in the mid left anterior descending coronary artery.  They also show that the Veteran was diagnosed to have coronary artery disease.  Although the STRs do not actually show any diagnosis of a problem with the Veteran's heart itself during service, they do show that he was found to have borderline hypertension and hyperlipidemia in service, both of which are risk factors for coronary artery disease.  

Consequently, based upon the evidence, the Board finds that remand is warranted to obtain a VA examination with a medical nexus opinion to determine whether the Veteran's current coronary artery disease with myocardial infarction and with stent placement in November 2003 had its onset in service or is otherwise related to any injury or disease incurred in service.

Furthermore, prior to scheduling the VA examination, the Board finds that efforts should be made to obtain information and evidence as to the onset of the Veteran's treatment for coronary artery disease, hypertension, and hyperlipidemia.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify when he was first diagnosed with, and treated for, the following conditions:  coronary artery disease, hypertension and hyperlipidemia.  Also ask him to identify all medical care providers, whether VA or non-VA, who treated him for any of these conditions prior to November 2003.  For each non-VA medical care provider, the Veteran should be asked to complete a release form authorizing VA to obtain the treatment records of the medical care provider.  The Veteran should be advised that, in lieu of submitting a completed release form, he can submit these private medical treatment records to VA himself.  If the Veteran provides the completed release form(s), then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The Veteran and his representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.  All available records should be associated with the claims file.  

2.  Then, schedule the Veteran for an appropriate VA examination.  The claims file must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.

After reviewing the claims file and examining the Veteran (to include conducting any necessary diagnostic tests and/or studies), the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current cardiovascular disorder diagnosed on evaluation had its onset in service or is otherwise related to any disease or injury incurred during service.  The examiner should specifically address whether the Veteran's coronary artery disease and the November 2003 myocardial infarction are etiologically related to any risk factors that were present in service (e.g., borderline hypertension and hyperlipidemia).  In rendering an opinion, the examiner must address the Veteran's statements as to an onset in service and a continuity of symptoms since service.  A complete rationale should be given for all conclusions and opinions expressed in a legible report.  

3.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 

